Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant’s response filed on November 29, 2021 under AFCP 2.0 is acknowledged.  Claims 1 and 6 have been amended. Claims 7 and 14 have been canceled. Claims 1-6 and 8 are currently pending, under examination and are hereby allowed.
Rejections withdrawn
2.	In view of Applicant’s amendments the objection and rejection of record have been withdrawn.  Claims 1-6 and 8 are allowed.

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921.  The examiner can normally be reached on Monday-Friday 930AM-530PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645   
December 9, 2021       

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645